BLACKROCK CLOSED-END FUNDS November 20, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Ladies and Gentlemen: In accordance with Rule 17g-1 of the Investment Company Act of 1940, as amended (the "1940 Act"), enclosed, on behalf of each BlackRock closed-end fund (each, a "Fund" and collectively, the “Funds”) listed on Annex A hereto, are the following documents: · A copy of the Joint Fidelity Bond of the Funds; · A copy of the Joint Insured Bond Agreement among the Funds; · A copy of the resolutions of the Board of Directors/Trustees (the "Board") of each Fund (except for BlackRock Fixed Income Value Opportunities) approving the Joint Fidelity Bond, adopted by a majority of the members of the Board who are not "interested persons" as defined by section 2(a)(19) of the 1940 Act on September 11, 2008; · A copy of the resolutions of the Board of BlackRock Fixed Income Value Opportunities approving the Joint Fidelity Bond, adopted by a majority of the members of the Board who are not "interested persons" as defined by section 2(a)(19) of the 1940 Act on December 5, 2008; and · A statement showing the amount of the single insured bond which each Fund would have provided and maintained had it not been named as an insured under the Joint Fidelity Bond. The premiums for the Joint Fidelity Bond have been paid for the period from November 1, 2008 to November 1, 2009 for each Fund (except for BlackRock Fixed Income Value Opportunities).The premiums for the Joint Fidelity Bond have been paid for the period from February 27, 2009 to November 1, 2009 for BlackRock Fixed Income Value Opportunities. Sincerely, /s/ Howard B.
